DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 7-11, 14-18 and 21-22 are pending of which claims 1, 8 and 15 are in independent form.  Claims 1-4, 7-11, 14-18 and 21-22 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and remarks filed on 15 January 2021 as they apply to the 35 U.S.C. 102(a)(1) rejections of the claims have been fully considered.  On page 10 of the remarks, Applicant appears to argue the newly amended claim limitations recited in the independent claims, more specifically that the Ricci reference fails to disclose, …determine whether the query result identifies that the engineering change announcement exists in at least one database of the backend system with respect to the engineering change announcement query…”  Further Applicant’s representative appears to argue that the Ricci reference at paragraph [0509] is directed towards determining whether a car owner has complied with a known safety recall, not determining whether a safety recall exists.  



Examiner’s Response:
Examiner is of the position that Ricci at paragraph [0509] provides an exemplary embodiment in which an original equipment manufacturer makes queries of data stored by elements of a vehicle diagnostic system to determine if a safety recall has been complied with.    Examiner is of the position that the diagnostic system uses the data to make a determination as to whether the safety recall exists within the current system as defined by the data, or if in the alternative, the recall has been complied and therefore does not exist in the current system and thus reads on the claim limitation of the independent claim, specifically, … determining whether the query result identifies that the engineering change announcement exists in at least one database of the backend system with respect to the engineering change announcement query…  If Applicant intends to claim a backend comprising a plurality of engineering change announcements, and querying said backend to determine whether an engineering change announcement has been created for the first computing system, or a component of the first computing system, such a limitation must be explicitly claimed.  
However, in the interests of providing compact prosecution, Examiner has conducted a search and applied a new reference consistent with the claim amendments and the direction Examiner believes Applicant is amending the claims in.

Examiner’s Note
Examiner is interpreting the computer readable storage medium recited in claim 15 and corresponding dependent claims in a manner consistent with the specification at paragraph [0059] (i.e., non-transitory).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Ricci U.S. Pub. No. 2014/0309853 (hereinafter “Ricci”) in view of Draper U.S. Pub. No. 2012/0185399 (hereinafter “Draper”).
Regarding independent claim 1, Ricci discloses:
receiving, via a user interface of the at least one application, an engineering change announcement query regarding a first computing system (Ricci at paragraphs [0122] – [0123] discloses a plurality of embodiments of a user interface which may be connected to the vehicle or not, interacting with a vehicle control system.  Ricci at paragraph [0516] discloses determining whether a query has been received from a maintenance provider regarding the health of a vehicle.  Further, Ricci at paragraph [0133] provided below discloses receiving and transmitting recall notifications [i.e., engineering change announcement] and presenting them to a third party, occupant or service provider:
receive and transmit diagnostic signals and information associated with the vehicle 104. Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. Embodiments of the diagnostic communications module 256 may handle warning/error signals in a predetermined manner. The signals, for instance, can be presented to one or more of a third party, occupant, vehicle control system 204, and a service provider (e.g., manufacturer, repair facility, etc.).

Ricci at paragraph [0509] provided below further details an embodiment of querying a diagnostic system of a vehicle in regards to a safety recall:
Any of user 216, original equipment manufacturer 2812, subsystem provider 2816 and regulatory monitor 2820 may make queries of other elements of vehicle diagnostic system 2800, 2900 via communication bus 356. For example, an original equipment manufacturer 2812 may send a signal to a vehicle 104 by way of communication network 224 to determine if the user has complied with an urgent safety recall required, for example, a change in an ignition switch. In response to receiving the signal as passed via communication bus 356, the vehicle control system 204 performs a query to determine if the ignition switch in question has indeed been replaced. Such a query may comprise accessing the maintenance data 2408, historical user compliance data 2412 and/or maintenance provider 2208 to determine the status sought. Once the compliance or health check is performed, the information may be sent via the vehicle control system 204 to the original equipment manufacturer 2812.

retrieving, by the processor of the device, a query result from the backend system in response to the engineering change announcement query (Ricci at paragraph [0509] discloses querying a vehicle diagnostic system with regard to a vehicle safety recall and further discloses, “Such a query may comprise accessing the maintenance data 2408, historical user compliance data 2412 and/or maintenance provider 2208 to determine the status sought.”)

query result identifies that the change announcement exists in at least one database, Ricci does not disclose querying a database containing a plurality of safety recalls looking for a match, or as recited in the claim, Ricci does not disclose:
determining whether the query result identifies that the engineering change announcement exists in at least one database of the backend system with respect to the engineering change announcement query 
However, Draper when a vehicle repair order is generated the VIN number of the car is sent to a manufacturer recall database to check for recalls. 
Both the Ricci reference and the Draper reference, in the portions cited by the Examiner are in the field of endeavor of collecting and utilizing data to facilitate in vehicle maintenance.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the combine the vehicle diagnostic module in communication with vehicle maintenance providers, vehicle sensors and original equipment manufacturers to identify and handle maintenance, repair and recall issues as disclosed in Ricci with the using data in a repair order to check against a recall database as taught in Draper to facilitate in getting the manufacturer recall information to the owner (See Draper at paragraph [0013]).
 
providing, via the user interface of the device, the query result when the query result identifies that the engineering change announcement exists with respect to the engineering change announcement query (Ricci at paragraph [0519] discloses in part, “Continuing the ABS example, in the event that a determination is made that the ABS is out of specification, the vehicle control system 204 may take several actions, to include providing notice to user 216 comprising via user interface 212, updating fleet-wide original equipment manufacturer performance data 2808 and/or maintenance data 2408 to document the unhealthy status, and further noticing the regulatory monitor 2820, original equipment manufacturer 2812 and/or maintenance provider 2208. The notice or message to regulatory monitor 2820, original equipment manufacturer 2812, maintenance provider 2208 and/or user 216 may be a text message, phone call, email, etc.”) 

receiving, via the user interface of the device, a selection input with respect to the query result; and executing, by the processor of the device, the engineering change announcement in accordance with the selection input (Ricci at paragraph [0491] discloses providing health updates of vehicle to a dealer, maintenance shop or user to allow for further diagnostics to be run, notifications to be provided and automatic ordering of parts.  Additionally, Ricci at paragraph [0254] discloses a user interaction subsystem that takes a user input to control functions or operations of the vehicle.  Additionally, Ricci at paragraph [0420] discloses in part, “The user 216 may then interact with one or both of maintenance provider 2208 and insurance provider 2212 via user interface 212 to approve the repair and/or agree to insurance claim resolution. Further, the identified damage and terms thereof may be recorded to profile data 252.”)

providing, via the user interface of the device, a status with respect to the first computing system of any warranty or maintenance agreement related to the engineering change announcement (Ricci at paragraph [0013] discloses in part the following:
Embodiments include a method comprising: receiving sensor data from one or more vehicle sensors; identifying, from the sensor data, an identity of a user of a vehicle; determining, from the sensor data, if a user is not in compliance with a user vehicle operating term; and taking action if the user is not in compliance with a user vehicle operating term. Aspects of the above method include wherein the user vehicle operating term is at least one of a maintenance standard, a warranty requirement and a user operating restriction. Aspects of the above method include further comprising comparing the sensor data to at least one of vehicle maintenance standards, vehicle warranty requirements and user profile operating restrictions…

Additionally, Ricci at paragraph [0509] discloses checking user compliance with regard to safety recalls.)

wherein the execution of the engineering change announcement comprises automatically ordering at least one part and initiating an automatic provisioning of software for a field system identified by the engineering change announcement (Ricci at paragraph [0491] provided below with the bracketed portions and emphasis added by Examiner, discloses automatically ordering of a part and software provisioning related to the health diagnosis of the vehicle or a subsystem:

A vehicle may provide automatic diagnostic updates about car's "health" to the dealer or maintenance shop. This may result in the dealer accessing the car's computer remotely to do further diagnostics to a specific car [i.e., automatic provisioning of software]. If done on a large scale, the car manufacturer could actually collect large sets of data to assess a particular vehicle make and/or model and even determine potential design flaws. Data can result in automatic alerts sent to the driver and may also result in the automatic ordering of parts required to repair the car.  



Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Ricci discloses:
providing order information to an engineering change announcement database in communication with the backend system in accordance with the execution of the engineering change announcement (Ricci at paragraph [0491] discloses the following:
A vehicle may provide automatic diagnostic updates about car's "health" to the dealer or maintenance shop. This may result in the dealer accessing the car's computer remotely to do further diagnostics to a specific car. If done on a large scale, the car manufacturer could actually collect large sets of data to assess a particular vehicle make and/or model and even determine potential design flaws. Data can result in automatic alerts sent to the driver and may also result in the automatic ordering of parts required to repair the car.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Ricci discloses:
providing, via the user interface of the device, a prompt for receiving subsequent engineering change announcement queries when the query result identifies that the engineering change announcement does not exist with respect to the engineering change announcement query (Ricci at paragraphs [0133] and [0509] discloses receiving recall notifications and queries regarding a specific recall.  Examiner is of the position that the system disclosed in the cited portions of Ricci above can handle a plurality of recall notifications or queries regardless of the results of a previous query).

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Ricci discloses:
receiving a system status request; retrieving a status from the backend system in response to the system status request; and providing, via the user interface of the device, the status and the query result in response to the system status request and the engineering change announcement query when the query result identifies that the engineering change announcement exists with respect to the engineering change announcement query (Ricci at paragraph [0509] discloses in part, “In response to receiving the signal as passed via communication bus 356, the vehicle control system 204 performs a query to determine if the ignition switch in question has indeed been replaced. Such a query may comprise accessing the maintenance data 2408, historical user compliance data 2412 and/or maintenance provider 2208 to determine the status sought.”)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Ricci discloses:
wherein the retrieving of the query result comprises sending communications to the backend system, which is in communication with at least an engineering change announcement database, the communications causing the backend system to coordinate data retrieval operations with the engineering change announcement database to procure the engineering change announcement (Ricci at paragraph [0019] discloses in part, “Aspects of the above method include further comprising noticing a third party if the vehicle is in an unhealthy status. Aspects of the above method include wherein the third party is at least one of an original equipment manufacturer (OEM), a maintenance provider, a regulatory monitor and a user. 

Regarding independent claim 8, claim 8 is rejected under the same rationale as claim 1.

Regarding dependent claim 9, all of the particulars of claim 8 have been addressed above.  Additionally, claim 9 is rejected under the same rationale as claim 2.

Regarding dependent claim 10, all of the particulars of claim 8 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 3.

Regarding dependent claim 11, all of the particulars of claim 8 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claim 8 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 7.

Regarding independent claim 15, claim 15 is rejected under the same rationale as claim 1.

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 2.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 3.

Regarding dependent claim 18, all of the particulars of claim 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 4.

Regarding dependent claim 21, all of the particulars of claim 15 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 7.

Regarding dependent claim 22, all of the particulars of claim 1 have been addressed above.  Additionally, Ricci discloses:
wherein the selection input is an instruction that identifies the engineering change announcement within the user interface and triggers an automatic implementation of the identified engineering change announcement (Ricci at paragraph [0505] discloses in part, “For example, the diagnostics communications module 256 may determine that the braking system is out of compliance (i.e. is "unhealthy") and also pinpoint the problem to a particular wheel. In one embodiment, such a determination is communicated to the maintenance provider 2208 to enable a cost/schedule quote for repair and/or enable parts required for repair to be immediately ordered.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154